Case 1:18-cv-24331-RNS Document 13 Entered on FLSD Docket 02/05/2019 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Case 1:18-cv-24331-RNS


  Artur Shehu,                                               )
                                                             )
                 Petitioner,                                 )
                                                             )
  vs.                                                        )
                                                             )
  Jefferson Sessions, Attorney General of the United States, )
  Et. al.                                                    )
                                                             )
                 Defendants                                  )
                                                             )

                            NOTICE OF VOLUNTARY DISMISSAL


         COMES NOW Artur Shehu, hereinafter Plaintiff, by and through undersigned Counsel,

  and files the instant Notice of Voluntary Dismissal. USCIS has now adjudicated Plaintiff’s

  delayed I-485 Application, thereby rendering Plaintiff’s Complaint as moot.

  Respectfully Submitted,

  Dated: February 5, 2019                     By: /s/ Larry S. Rifkin
                                              Larry S. Rifkin, Esq.
                                              RIFKIN & FOX-ISICOFF, P.A.
                                              1110 Brickell Avenue, Suite 600
                                              Miami, Florida 33131
                                              305-371-2777
                                              305-375-9517 (Fax)
                                              Lsrifkin@rifkinfox.com
                                              FL Bar No. 305987




                                               Page 1
Case 1:18-cv-24331-RNS Document 13 Entered on FLSD Docket 02/05/2019 Page 2 of 2


                                  CERTIFICATE OF SERVICE

  I hereby certify that on February 5, 2019, I electronically filed the foregoing document with the

 Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

 day on all counsel of record either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.

  /s/ Larry S. Rifkin
  Larry S. Rifkin, Esq.
  RIFKIN & FOX-ISICOFF, P.A.
  1110 Brickell Avenue, Suite 600
  Miami, Florida 33131
  305-371-2777
  305-375-9517 (Fax)
  Lsrifkin@rifkinfox.com
  FL Bar No. 305987




                                                 Page 2
